By the court:
Rost, J.
The judgment in this case, must be affirmed. The words written by the defendant on the back of the policy of insurance before the loss occurred, (paid over to G. JDidier) were not a giving in payment, and are too informal to have the effect of a pledge against an attaching creditor; the defendant was about leaving for California, and the transfer can be viewed in no other light, than as an authority to collect whatever might become due under the policy, in case of loss by fire. There may have been an ulterior intention between the parties, that any sum thus collected by Bidier, should go to pay the notes of the defendant which he held, but the sum in controversy was attached by tha plaintiff before Bidier collected it, and before it could have been extinguished by compensation.
Judgment affirmed, with costs.